PER CURIAM.
“This cause having come on to be heard before the court at a stated term thereof, upon the stipulation of the parties hereto, and counsel having been heard;
Now, therefore, upon the stipulation and consent of the parties hereto, it is ordered, adjudged, and decreed as follows:
1. That the decree of the District Court entered on July 21, 1937, be and the same hereby is reversed, with directions to enter an order dismissing said cause, without costs to either party.
2. The clerk of this court is directed to enter and forward the decree and mandate of this court forthwith.